Exhibit 99.1 ] For immediate release December 11, 2008(publié également en français) Petro-Canada Lowers Planned 2009 Capital Spending in Response to Current Market Conditions Highlights · $4.0 billion capital program planned; focus on living within financial means while maintaining access to opportunities · Long-life growth projects paced to achieve cost reductions · 2009 upstream production guidance range of 360,000 to 395,000 barrels of oil equivalent per day (boe/d) Calgary – Petro-Canada’s Board of Directors approved a capital and exploration expenditure program of up to $4.0billion for 2009, down significantly compared with the program in 2008.Within this program, there is considerable flexibility to reduce and defer spending if commodity prices remain weak for an extended period of time. The Company intends to monitor commodity and financial markets closely and adjust the program accordingly. “Petro-Canada is in an excellent position because we are financially conservative, we have diverse operations to generate cash and we can pace our growth projects,” said
